 Case 1:19-cr-20819-TLL-PTM ECF No. 1 filed 12/11/19           PageID.1    Page 1 of 3



                     LINITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           NORT}IERN DIVISION

UNITED STATES OF AMERICA,
                                                    Case: 1:19-cr-20819
                   Plaintifi                        Judge: Ludington, Thomas L.
                                                    MJ: Morris, Patricia T.
                                                    Filed 12-11-2019 At 03:21 PM
                                                    SEALED MATTER (krc)
BRANDI L'TNN GUERRERO,

                   Defendant.


                                 INDICTMENT


THE GRAND JTJRY CHARGES:

                              (18 U.S.C. $ 1163)
                  (Theft from an Indian Tribal Organization)

      That in or around April 2019, in the Eastem District of Michigan, Northern

Division, Brandi Lynn Guerrero, did steal, embezzle, and convert to her own use

monies or credits with a value over $1,000.00, that is, gambling credits belonging to

the Saginaw Chippewa Indian Tribe, an Indian Tribal Organization, in violation of 18

u.s.c. $ 1163.

Dated: December 11,2019                           THIS IS A TRUE BILL


                                                  s/Grand Jurv Foreperson
                                                  GRAND JURY FOREPERSON



                                        1   of2
 Case 1:19-cr-20819-TLL-PTM ECF No. 1 filed 12/11/19      PageID.2    Page 2 of 3




MATTHEW SCHNEIDER
United States Attorney


s/Rov R. Kranz                               s/Anthony P. Vance
ROY R. KRANZ (Ps6903)                        ANTHONYVANCE
Assistant U. S. Attorney                     Assistant U.S. Attomey
101 First Street, Suite 200                  Chief, Branch Offices
Bay City, Michigan 48708-5747
(98e) 89s-s712
roy.kranz(@usdoi.gov




                                   2   of2
                  Case 1:19-cr-20819-TLL-PTM ECF No. 1 filed 12/11/19                                            PageID.3       Page 3 of 3
Com anion Case information MUST be com leted b AUSA and initialed
    United States District Court                            Criminal Gase Cover Sheet                                  Case Number
    Eastern District of Michigan

NOTE: lt is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects



                                                                                               Case: 1: 19-cr-20g.1g
  Comoanion Case lnfor mation                                                                  Judge: Ludington, Thomas L.



                                                                                                                                                          l
                                                                                               MJ: Morris, patricia T.
  This may be a companion case based upon LCrR 57.10 (bX4)1:                                   Filed: 12-11-2O19At 03:21 prv
                                                                                               SEALED MATTER (krc)
                tr Yes                         xNo

          Case Title: USA             v.    Brandi Guerrero

          County where offense occurred: lsabella

          Check       One: f, Felony _ Misdemeanor Petty
                           X                  -- no prior complaint.
                                 lndictmenU_lnformation
                     _lndictmenU_lnformation -- based upon prior complaint [1 9-mj-30231]
                     _lndictmenU_lnformation -- based upon LcrR 57.10 (dl lcomplete superseding                                         section betow].


Superseding Case lnformation

Superseding to Case No:                                                                         Judge:

          !          Corrects errors; no additional charges or defendants.
          !          Involves, for plea purposes, different charges or adds counts.
          !          Embraces same subject matter but adds the additional defendants or charges below

                     Defendant name                                                  Charqes                           Prior Complaint (if applicable)


Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.


Date: December 11,2019                                                    Roy R. Kra
                                                                                      +-*x
                                                                          Assistant United States Attorney
                                                                          101 First Street, Suite 200,Bay City, Ml 48708
                                                                          Phone: 989-895-5712
                                                                          Fax: 989-895-5790
                                                                          E-Mail address: roy.kranz@usdoj.gov
                                                                          Attorney Bar#: P56903


same lransaction or occurrence. Cases may be companion c€ses even though one oflhem may have already been leminated.
